Citation Nr: 0531386	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served in the National Guard from 
September 1975 to July 1985.  The veteran's separation 
document discloses a period of active duty extending from 
February 1985 to July 1985, and 3 months and 28 days of prior 
active service.  Other service documents show that the 
veteran served on active duty for training from July 12, to 
July 26, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 determination by a 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
Counseling Psychologist at the Washington D.C. Regional 
Office (RO).  In March 2003, the veteran perfected an appeal 
of the October 2001 decision.  

In June 2005, the veteran appeared at a hearing before the 
Board conducted by the undersigned Veterans Law Judge in 
Washington, D.C.  The transcript of that hearing has been 
associated with the claims file, and the case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
degenerative disc disease of the lumbar spine, evaluated at 
60 percent disabling, and a depressive disorder, evaluated as 
50 percent disabling.  These ratings, which constitute an 80 
percent combined evaluation, have been in effect since April 
1995.  A total rating based on individual unemployability due 
to service-connected disabilities has been in effect since 
April 1995.

2.  In October 2001, a VA counseling psychologist concluded 
that the veteran did not have an employment handicap because 
she had overcome her employability impairment through her 
previous education which included a Bachelor of Science 
degree in Health Management, and that she was only now 
unemployed due to her voluntary desire to pursue a Master of 
Divinity Degree.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2004).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to Chapter 51 of Title 38 of the United States 
Code and do not apply in vocational rehabilitation benefits 
which are governed by Chapter 31.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  Nevertheless, the Board points out that the 
record reflects that the veteran and her representative were 
provided with a copy of the appealed October 2001 decision, 
and were provided a Statement of the Case dated in December 
2002.  These documents provided notification of the 
information and evidence necessary to substantiate this 
claim, and indicated to the veteran that the RO would make 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Further, the RO has provided the 
veteran with a complete vocational evaluation.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
all relevant evidence has been obtained, the Board can 
proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The documentary evidence supports the following factual 
background.  During the veteran's National Guard service and 
active service in the United States Army, her primary 
specialty was that of a Practical Nurse.  During that period 
of time and following her separation from service in 1985, 
she was also employed in a private hospital as a Nurse's 
Assistant.  It was in that capacity that she sustained the 
low back injury that ultimately resulted in her receipt of 
service-connected benefits.

The veteran applied for VA disability compensation benefits 
immediately upon separation from service.  Service connection 
is currently in effect for degenerative disc disease of the 
lumbar spine, evaluated at 60 percent disabling, and a 
depressive disorder, evaluated as 50 percent disabling.  
These ratings, which constitute an 80 percent combined 
evaluation, have been in effect since April 1995.  A total 
rating based on individual unemployability due to service-
connected disabilities has been in effect since April 1995.

In May 1989, the veteran applied for VA Vocational 
Rehabilitation benefits under Chapter 31.  She indicated that 
she was not sure what services or assistance she needed, but 
wanted to see what was available.  

Following VA vocational and rehabilitation counseling that 
began in August 1989, it was determined that the veteran 
desired Chapter 31 training with a goal of becoming a 
nutritionist.  It was determined by the VA Counseling 
Psychologist in December 1992, that the veteran had a serious 
employment handicap, but that achievement of the veteran's 
vocational goal was reasonably feasible.  

Based upon the foregoing determination, the veteran was 
admitted on a provisional basis to the Department of 
Nutritional Sciences for Spring 1993 at Howard University.  

In July 1997, the veteran consulted with her VA Counseling 
Psychologist in order to extend her vocational eligibility 
entitlement and change her major at college to that of 
applied health science.  Her new program goal was to become 
employed as a health management specialist.  Her stated 
objective was to complete a Bachelor of Science Degree in the 
Health Sciences Program with options to transfer into the 
Physician's Assistance Program.  This new rehabilitation plan 
was approved in August 1997.

In May 2001, the veteran was awarded a Bachelor of Science 
degree in Health Science with a major in Health Management 
from Howard University.  

In August 2001, the veteran initiated the current claim for 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code.  In a letter 
supporting her application, the veteran indicated that she 
had investigated her options regarding the use of her degree 
in health management.  She stated that she did not want to 
continue in that field because she did not think that she 
could withstand the stress of attending Physician's 
Assistance school.  She requested that 


she be provided Chapter 31 vocational rehabilitation benefits 
so that she could attend the Howard University Divinity 
School with a major in pastoral counseling.  

In August 2001, the veteran's VA Counseling Psychologist 
directed a letter to the veteran stating that she could not 
change her employment objective at this time.  The letter 
indicated that the veteran had already earned a degree that 
would enable her to work in the area of health management, 
her previously chosen career path.  The VA Counseling 
Psychologist suggested that the veteran utilize VA's 
employment services in order to obtain and retain suitable 
employment in her chosen field.  

In August 2001, the veteran adamantly indicated that she had 
no intention of participating in the pursuit of employment 
unless it involved additional training in counseling or the 
use of her life experience as a counselor.  

In October 2001, the VA Counseling Psychologist issued a 
decision in which the veteran was advised that she had 
completed her vocational rehabilitation program, and was 
declared rehabilitated.  She was further advised that the 
goal of her plan was to obtain a suitable job, and that she 
had been determined to be job ready.  It was noted that 
instead of looking for a job, the veteran had decided to 
continue her education.  She was advised that she could now 
use VA's employment services for the purpose of obtaining a 
job.  

The veteran subsequently filed a notice of disagreement with 
the October 2001 decision, and ultimately perfected this 
appeal.

In support of her claim, the veteran has presented letters 
from two VA physicians.  In a letter dated in February 2002, 
a VA Staff Psychiatrist gave the opinion that the veteran 
"may do better in a counseling setting rather than in health 
management that she finds very stressful."  

In another letter dated in February 2002, a VA orthopedic 
surgeon wrote that the veteran was in pursuit of a graduate 
degree with an emphasis on religion.  The 


physician noted that the veteran has a spectrum of problems, 
not the least of which is a polycentric arthralgia.  The 
physician stated that he endorsed the veteran's request and 
urged that all consideration be given to it.  The physician 
expressed that hopefully, the educational process would prove 
to have wide benefits to the veteran and the community at 
large.  

At her hearing before the Board in June 2005, the veteran 
testified that she had obtained a Master's degree, and that 
she was trying to obtain vocational rehabilitation benefits 
in order to get assistance to obtain a job as a preacher.  
She testified further that it was her belief that her Chapter 
31 vocational rehabilitation contract with VA required that 
they provide her additional education after she obtained her 
Bachelor's Degree.  She contended that VA did not honor that 
part of the contract.  

Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more, and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined 
as a restriction on employability caused by disabilities, 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c).  The law pertinently provides that an 
"employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).



The veteran's claim has been denied based on a finding that 
she had previously overcome the effects of impairment of 
employability through education by obtaining a Bachelor of 
Science degree in a chosen occupational field of Health 
Management consistent with her pattern of abilities, 
aptitudes, and interests, and that following her academic 
success, she voluntarily decided to attend Divinity school 
rather than pursue employment in the fields in which she was 
educated.  If such is true, then a veteran does not have an 
"employment handicap" under VA regulations at 38 C.F.R. 
§ 21.51(f)(2)(i).

In this case, the veteran has an impairment to employment, 
and her service-connected conditions significantly contribute 
to that impairment of her employment.  This is not in 
dispute.  Under VA regulations, however, when a veteran who 
is qualified for suitable employment does not obtain or 
maintain such employment for reasons within his/her control, 
the VA must find that an "employment handicap," as VA defines 
such a handicap, does not exist.

The record shows that the veteran was previously employed by 
the United States Army as a Practical Nurse, and that she had 
significant civilian occupational experience in the medical 
field as a nursing assistant.  It further discloses that she 
obtained a Bachelor of Science degree in Health Science with 
a major in the area of Health Management.  Although the 
veteran has argued otherwise, it is highly unlikely that all 
occupations within the health care management area would 
expose the veteran to occupational hazards or stress that 
could exacerbate her service-connected low back disorder or 
psychiatric disorder.  This is so, particularly in comparison 
to the level of additional vocational training that she 
sought by the attendance of Divinity School.  The Board notes 
in this regard, that in an October 2002 statement to the 
veteran, the VA Vocational Rehabilitation and Employment 
Officer noted that the Occupational Outlook Handbook 
identified more than 250,000 jobs in the health care 
management area, with a vast variety of employment settings.  

Although the veteran indicated that her service-connected 
difficulties made it difficult for her to obtain employment 
in the health care management area, her VA 


Counseling Psychologist determined otherwise.  What was most 
significant to the VA counselor as to the veteran's inability 
to obtain such employment, was her failure to work with VA 
employment counseling opportunities that her counselor made 
available to her.  In fact, the veteran adamantly refused to 
pursue that final avenue towards her rehabilitation goal.  In 
essence, there is no evidence that her service-connected 
disabilities were associated with her failure to obtain at 
least entry level employment in her previously chosen field 
of Health Management.  What was associated with her inability 
to obtain employment was her failure to apply for such 
employment.  

The Board is cognizant that the veteran has submitted two VA 
physician's statements in support of her claim for additional 
vocational benefits.  Although at first blush these 
statements may appear compelling, upon closer analysis, they 
are in fact, speculative at best.  It is noted that the VA 
Staff Psychiatrist had opined that the veteran "may do 
better in a counseling setting" rather than health 
management.  It is noted in that regard that in Bloom v. 
West, 12 Vet. App. 185 (1999), the Court held that a 
physician's opinion that the veteran's time as a prisoner of 
war "could have" precipitated the initial development of a 
lung condition, by itself and unsupported and unexplained, 
was "purely speculative".  The Board finds similar language 
that the veteran "may do better in a counseling setting" 
contained in the medical opinion herein equally speculative.  
By the same token, the VA orthopedic surgeon simply endorsed 
the veteran's request for further educational training, 
without indicating why she could not obtain employment with 
her current level of education.   

The Board finds more probative the opinion of the VA 
counseling psychologist who had worked with the veteran 
during most of her vocational rehabilitation training, and 
who was well aware of her skills in relationship to her 
disabilities, and equally aware of the vocational 
opportunities that could be available to the veteran.  The 
Board also finds highly probative and, in fact, gives great 
weight to the fact that the veteran did not even attempt to 
obtain employment after obtaining her Bachelor of Science 
degree.  It is equally probative to note that, after the 
veteran obtained her Master's degree in what is presumed to 
have been her chosen field of Divinity 


Studies, she was still seeking additional VA vocational 
services to assist her in obtaining employment in that field.  
Again, there is no indication that she would not have been 
able to obtain suitable employment in Health Services 
Management had she simply worked with VA to obtain such 
employment.   

Therefore, the Board must find that the veteran does not 
currently have an "employment handicap", and is not entitled 
to vocational rehabilitation under Chapter 31.  While it may 
be true that a Divinity degree would have been more 
satisfying and could possibly provide greater job 
flexibility, the overall record does not suggest that a 
Divinity degree was needed to obtain an entry level position 
suitable for the veteran.  It is not only logical but 
entirely reasonable to conclude that if the veteran could 
find suitable employment as a preacher or religious 
counselor, she should also be able to find suitable 
employment in the highly diverse health management field.  In 
fact, it would be inconceivable to find otherwise.  

Furthermore, although the Chapter 31 provisions of suitable 
employment are subjective, the Board finds that these 
provisions do not require VA to provide unlimited training 
for the mere purpose of allowing the veteran to have more 
employment opportunities.  The veteran voluntarily chose to 
cease pursuit of employment in the field of her choice to 
attend Divinity school for advancement to a higher-level 
position, not because she was unable to obtain an entry-level 
position in any one of the fields of her previous choice 
(i.e. health management).  While the veteran's service-
connected disabilities do have considerable effect on her 
employment, which is reflected in the level of disability 
evaluation the veteran currently receives, the evidence of 
record shows that the veteran was qualified for suitable 
employment but did not pursue such employment for reasons 
within her control.  She therefore does not have an 
"employment handicap", such that she is entitled to 
vocational rehabilitation training.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


